 
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR THE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES.  THIS NOTE MAY NOT BE
SOLD, OFFERED FOR SALE, PLEDGED, HYPOTHECATED, TRANSFERRED OR ASSIGNED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE NOTE UNDER APPLICABLE
SECURITIES LAWS OR UNLESS OFFERED, SOLD, PLEDGED, HYPOTHECATED OR TRANSFERRED
PURSUANT TO AN AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THOSE
LAWS.
 
SECURED PROMISSORY NOTE
 


Issuance Date:  March 26, 2014
$33,000,000
   

For value received, Retrophin, Inc., a Delaware corporation (the “Issuer”)
hereby promises to pay to the order of Loring Creek Holdings LLC, a California
limited liability company, Lloyd Glenn and Matthias Kurth  (collectively, the
“Holders”) the original aggregate principal amount of THIRTY-THREE MILLION
DOLLARS ($33,000,000), on the terms set forth below (this Secured Promissory
Note, together with and any notes issued in substitution therefor from time to
time as permitted hereunder, as any of the same may be amended, restated,
supplemented or otherwise modified from time to time, are referred to herein as
this “Note”).
 
Section 1.                      Payment of Interest.  This Note shall be a
non-interest-bearing obligation.
 
Section 2.                      Payment of Principal on Note.
 
(a)      Regularly Scheduled Payments.  The outstanding aggregate principal
under this Note shall be due and payable in three (3) consecutive payments, each
in the amount of ELEVEN MILLION DOLLARS ($11,000,000), due and payable on June
26, 2014, on September 26, 2014 and on December 12, 2014 (the “Maturity Date”).
 
(b)      Prepayment.  The Issuer may prepay this Note in whole or in part at any
time and from time to time upon one (1) Business Day prior notice to the
Holders. All prepayments of principal shall be applied to the scheduled payments
in the order of their maturity.
 
(c)  Public Equity Financing.  For the period beginning on the Issuance Date and
ending on the Maturity Date, the Issuer shall allocate the proceeds of any
public equity financing to the prompt and preferential satisfaction of the
Issuer’s obligations under this Note.
 
Section 3.                 Events of Default.
 
(a)           Definition.  For purposes of this Note, an “Event of Default”
shall be deemed to have occurred if:
 
(i)           the Issuer fails to pay when due and payable (whether at maturity
or otherwise) any principal on this Note, and such failure to pay any such
amount is not cured within fifteen (15) days after receipt of written notice
from the Holders of such failure;
 
 
 

--------------------------------------------------------------------------------

 
 
(ii)           the Issuer makes an assignment for the benefit of creditors or
admits in writing its inability to pay its debts generally as they become due;
or an order, judgment or decree is entered adjudicating Issuer bankrupt or
insolvent; or any order for relief with respect to Issuer is entered under the
Federal Bankruptcy Code; or Issuer petitions or applies to any tribunal for the
appointment of a custodian, trustee, receiver or liquidator of Issuer, or of any
substantial part of the assets of Issuer, or commences any proceeding relating
to Issuer under any bankruptcy, reorganization, arrangement, insolvency,
readjustment of debt, dissolution or liquidation law of any jurisdiction; or any
such petition or application is filed, or any such proceeding is commenced,
against Issuer and either (A)  Issuer by any act indicates its approval thereof,
consent thereto or acquiescence therein or (B) such petition, application or
proceeding is not dismissed within sixty (60) days;
 
(iii)           the Issuer fails to observe the terms of Section 10 of the
Pledge Agreement (as defined below); or
 
(iv)           the Guarantor fails to observe the terms of Section 6(b), Section
7(a) or Section 7(b) of the Security Agreement, dated as of the date hereof (the
“Security Agreement”), among Guarantor and the Holders, and such failure is not
cured within fifteen (15) days after receipt of written notice from the Holders
of such failure.
 
(b)           The foregoing shall constitute Events of Default whatever the
reason or cause for any such Event of Default and whether it is voluntary or
involuntary or is effected by operation of law or pursuant to any judgment,
decree or order of any court or any order, rule or regulation of any
administrative or governmental body and regardless of the effects of any
subordination provisions.
 
(c)           Consequences of Events of Default.
 
(i)           If an Event of Default of the type or types described in Section
3(a) above has occurred, the aggregate principal amount of the Note shall become
immediately due and payable without any action on the part of any Holder, and
the Issuer shall promptly pay to the Holders all amounts due and payable with
respect to the Note.
 
(ii)           The Holders shall also have any other rights which such Holders
may have pursuant to applicable law.
 
The Issuer hereby waives diligence, presentment, protest and demand and notice
of protest and demand, dishonor and nonpayment of this Note and expressly agrees
that at the option of the Holders, this Note, or any payment hereunder, may be
extended from time to time and that the Holders may accept security for this
Note or release security for this Note, all without in any way affecting the
liability of the Issuer hereunder.
 
Section 4.                      Amendment and Waiver.  Except as otherwise
expressly provided herein, the provisions of the Note may be amended and the
Issuer may take any action herein prohibited, or omit to perform any act herein
required to be performed by it, only if the Issuer has obtained the written
consent of the Holders.
 
Section 5.                      Definitions.  For purposes of this Note the
following terms shall have the respective meanings set forth in this Section 5.
 
“Business Day” means any day other than a Saturday, a Sunday or a day on which
banks in New York, New York are authorized or obligated by law or executive
order to close.
 
“Guarantor” means Manchester Pharmaceuticals LLC, a California limited liability
company.
 
“Membership Interests” shall mean the membership interests in Guarantor.
 
“Person” means an individual, corporation, partnership, limited partnership,
limited liability company, syndicate, person (including a “person” as defined in
Section 13(d)(3) of the Securities Exchange Act of 1934, as amended), trust,
association, entity or any governmental authority.
 
 
2

--------------------------------------------------------------------------------

 
 
Section 6.                      Transfers. Without the prior written consent of
the Issuer, the Holders may not at any time assign their interest in this Note.
Any such “transfer” will be made in accordance with applicable securities
laws.  In the event any Holder (or any subsequent holder) assigns, disposes of,
grants a participation in or otherwise transfers all or any portion of this
Note, the terms of this Note shall be binding upon the permitted successors and
assigns of such Holder (or any subsequent holder), as provided herein.
 
Section 7.                      Replacement.  Upon receipt of evidence
reasonably satisfactory to the Issuer of the loss, theft, destruction or
mutilation of this Note and, in the case of any such loss, theft or destruction
of this Note, upon receipt of an indemnity reasonably satisfactory to the Issuer
or, in the case of any such mutilation, upon the surrender and cancellation of
this Note, the Issuer, at its expense, shall execute and deliver, in lieu
thereof, a new Note of like tenor and dated the date of such lost, stolen,
destroyed or mutilated Note.  Any Note in lieu of which any such new Note has
been so executed and delivered by the Issuer shall not be deemed to be an
outstanding Note.
 
Section 8.                      Waivers.  Except as expressly set forth herein,
Issuer hereby waives presentation for payment, demand, notice of nonpayment and
notice of protest with respect to this Note.
 
Section 9.                      Cancellation.  After all principal on this Note
has been paid in full, this Note shall be surrendered to the Issuer for
cancellation and shall not be reissued.
 
Section 10.                      Form of Payments.  All payments to be made to
the Holders of this Note shall be made in the lawful money of the United States
of America by wire transfer in immediately available funds.
 
Section 11.                      Place of Payment.  Each payment hereunder shall
be made by wire transfer to Holders in accordance with the wiring instructions
provided to Issuer by Holders prior to the date hereof, or to such other address
or to the attention of such other Person as specified by prior written notice
from the Holders to the Issuer.
 
Section 12.                      Notices.  All notices hereunder shall be given
in accordance with Section 9.1 of the Membership Interest Purchase Agreement,
dated as of the date hereof, by and among the Issuer and the Holders.
 
Section 13.                      Attorney’s Fees.  Should any claim or action (a
“Proceeding”) commence between the parties concerning or arising out of this
Note, whether it be an action for damages or equitable or declaratory relief, or
both, the prevailing party in such Proceeding is entitled to reasonable and
documented out of pocket costs and expenses of such claim or action, including
reasonable and documented attorneys’ fees in relation to the Proceeding and
those incurred in post-judgment motions and collection actions, enforcing any
judgment granted therein, and bankruptcy litigation, as an element of such
party’s costs, in addition to other relief as may be granted by the court in a
final non-appealable judgment, whether or not such action is prosecuted to
judgment.  Any judgment or order entered in such Proceeding will contain a
specific provision providing for the recovery of attorneys’ fees and costs
incurred in enforcing such judgment.
 
Section 14.                      Business Days.  If any payment is due, or any
time period for giving notice or taking action expires, on a day other than a
Business Day, the payment shall be due and payable on, and the time period shall
automatically be extended to, the next Business Day immediately following such
date.
 
Section 15.                      Governing Law.  This Note and all matters
arising hereunder or in connection herewith shall be governed by, and construed
in accordance with, the laws of the State of New York, without regard to laws
that may be applicable under conflicts of laws principles (whether of the State
of New York or any other jurisdiction) that would cause the application of the
laws of any jurisdiction other than the State of New York.
 
Section 16.                      Successors and Assigns.  This Note and the
rights evidenced hereby shall inure to the benefit of and be binding upon the
successors of the Issuer and the transferees, successors and assigns of the
Holders.
 
 
3

--------------------------------------------------------------------------------

 
 
THIS SECURED PROMISSORY NOTE IS SECURED BY A MEMBERSHIP INTEREST PLEDGE
AGREEMENT OF EVEN DATE HEREWITH (THE “PLEDGE AGREEMENT”) BY AND BETWEEN ISSUER
AND HOLDERS.
 
[Signature pages follow]
 
 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Issuer has executed and delivered this Note on the date
first set forth above.
 

 
RETROPHIN, INC.




By: /s/ Marc Panoff                                    
Name: Marc Panoff                                     
Title: Chief Financial Officer                      

 
[Signature Page to Secured Promissory Note]
 
